NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            27-SEP-2022
                                            07:52 AM
                                            Dkt. 25 ODSD




                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

          KETSANA N. PHITSAMAY, Petitioner-Appellee, v.
               BRUNA G. SMITH, Respondent-Appellant


        APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                      (FC-DA NO. 21-1-2493)


                     ORDER DISMISSING APPEAL
        (By: Ginoza, Chief Judge, Nakasone and Chan, JJ.)
          Upon review of the record, it appears that:
          (1) The statement of jurisdiction and opening brief
were due on second extensions of time on or before July 22, 2022;
          (2) Self-represented Respondent-Appellant Bruna Smith
(Smith) failed to file either document, or request further
extensions of time;
          (3) On July 28, 2022, the appellate clerk entered a
default notice informing Smith that the time for filing the
statement of jurisdiction and opening brief had expired, the
matter would be called to the court's attention on August 8,
2022, for appropriate action, which could include dismissal of
the appeal, under Hawai#i Rules of Appellate Procedure Rules
12.1(e) and 30, and Smith could request relief from default by
motion; and
          (4) Smith has not taken any further action in this
appeal.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

             Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
             DATED:   Honolulu, Hawai#i, September 27, 2022.

                                        /s/ Lisa M. Ginoza
                                        Chief Judge

                                        /s/ Karen T. Nakasone
                                        Associate Judge

                                        /s/ Derrick H.M. Chan
                                        Associate Judge




                                    2